Citation Nr: 1613176	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-45 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing. 
 
2. Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations or a residence already adapted with necessary special features.

3. Entitlement to automobile and adaptive equipment or for adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to March 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision and September 2010 decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appellant requested a hearing, via videoconference, before the Board, and this hearing was scheduled for March 2016.  However, the appellant failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2015).

The issues of specially adapted housing and special home adaptations were brought before the Board in April 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining additional VA treatment records and providing the Veteran new examinations.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's service-connected peripheral neuropathy and peripheral vascular disease results in loss of use of both lower extremities, such as to preclude locomotion without the aid of a wheelchair.

2. Because the Veteran is eligible for assistance under 38 C.F.R. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.

3. The Veteran's service-connected peripheral neuropathy and peripheral vascular disease results in loss of use of both feet.


CONCLUSIONS OF LAW

1. The criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2015).
 
 2. The claim of entitlement to a special home adaptation grant lacks legal merit.  38 U.S.C.A. § 2101(a), 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.809a (2015).

3. The criteria for a certificate of eligibility for automobile and adaptive equipment, or adaptive equipment only, are met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(2), 3.808 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claims have essentially been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations or a residence already adapted with necessary special features is the only claim to not be granted as a grant is precluded by law.  The provisions of the VCAA are not applicable to claims that turn on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  As no reasonable possibility exists that aid would help in substantiating the instant claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

I. Specially Adapted Housing and Special Home Adaptation

The Veteran seeks benefits for specially adapted housing or a special home adaptation grant.  He contends that his peripheral neuropathy and peripheral vascular disease result in his lower extremities meeting the "loss of use" eligibility criteria for this benefit.  The Board finds that these disabilities do "preclude locomotion" as that term is defined in the applicable regulation, and thus, the benefit sought is warranted.

The Veteran's claim of entitlement to specially adapted housing has been pending since August 2007.  Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).

Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2014).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The Veteran has the following service-connected disabilities: coronary artery disease and hypertensive heart disease, status post myocardial infarction, status post stent placement x 7, rated 100 percent disabling; nephropathy with renal insufficiency and hypertension, rated 80 percent disabling; diabetes mellitus type II with impotence, rated 60 percent disabling; peripheral vascular disease, right lower extremity, rated 60 percent disabling; peripheral vascular disease, left lower extremity, rated 60 percent disabling; peripheral neuropathy and stroke residuals, left lower extremity (sciatic), rated 60 percent disabling; bilateral cataracts with diabetic retinopathy, diplopia, and visual field defect, rated 40 percent disabling; posttraumatic stress disorder, rated 30 percent disabling; peripheral neuropathy, right upper extremity, rated 30 percent disabling; peripheral neuropathy and stroke residuals, left lower extremity (anterior crural nerve, femoral), rated 30 percent disabling; peripheral neuropathy and stroke residuals, left upper extremity, rated 20 percent disabling; peripheral neuropathy and stroke residuals, right lower extremity, rated 20 percent disabling; status post cerebral vascular accident seizures, rated 10 percent disabling; speech difficulty, stroke residual, rated 10 percent disabling; peripheral neuropathy and stroke residuals, left lower extremity (obturator nerve), rated 10 percent disabling; peripheral neuropathy, left lower extremity (external cutaneous nerve of thigh), rated 10 percent disabling; and peripheral neuropathy, left lower extremity (ilio-inguinal nerve), rated 10 percent disabling.  His combined rating is 100 percent and has been so since December 2005.  Prior to December 2005, the Veteran was assigned a total rating due to individual unemployability caused by his service-connected disabilities as of November 2001.  Additionally, he has been found entitled to special monthly compensation on account of being so helpless as to be in need of regular aid and attendance and on account of the loss of use of the creative organ. 

The Veteran has consistently asserted that he is essential bound to a wheelchair because of his service connected disabilities, including the numerous peripheral neuropathy and peripheral vascular disease disabilities affecting his lower extremities.  February 2010 and June 2010 Statements of Accredited Representative in Appealed Case, January 2013 VA Form 26-4555, January 2014 and February 2015 Veteran's Statements.

In May 2008, a VA doctor provided a letter indicating that the "Veteran has suffered several strokes that have impaired his ability to make use of his limbs for mobility purposes; motor skills have been affected as a result."  The doctor went on to note that the Veteran's "condition has changed as a result of his SC [service connected] diagnosis.  Veteran is now experiencing difficulty with mobility as a result of loss of limbs.  Veteran's SC condition impedes his ability to be mobile and to independently perform his ADL's [activities of daily living]."

In March 2012, the Veteran was provided a VA examination of the peripheral nerves specifically to address the current state of the disabilities of the upper and lower extremities, including the degree of function retained by each extremity.  The Veteran was reported to use a wheelchair regularly and a cane or walker occasionally.  The examiner found no evidence or support of any motor neurologic deficit of any extremity.  The Veteran was able to move both upper and lower extremities without any significant difficulty.  The Veteran reported numbness, tingling, and excruciating pain but no objective evidence of such problems were found on physical examination.  There was very limited, if any, impact to the functional capacity of the Veteran's upper and lower extremities.  The examiner concluded "a lot of the claimed disabilities as far as inability to walk appear to be self imposed."

The Veteran was provided another VA examination of the peripheral nerves in September 2015.  The Veteran was reported to use a wheelchair constantly.  The VA examiner described the Veteran as "unable to support self or ambulate anymore.  Manages transfers from chair to toilet and back using primarily upper body strength.  During exam, unable to stand."  In another section of the examination report the examiner states the Veteran is "mostly chair and bedbound, very challenged with transfers or standing, requires assistance for transfers, difficulty in standing, wheelchair/bedbound."  Overall it was determined the Veteran appears wheelchair bound with some participation for transfers.  His ambulation is limited to bathroom trips only.  The upper extremities are fully functional but the lower extremities are weak, especially the left, which shows the most pronounced abnormalities on examination.  

Based on the result of this examination, and a February 2015 VA examination of the arteries and veins, service connection was established for additional peripheral neuropathy conditions affecting the left lower extremity.  Moreover, ratings were increased for service connected peripheral neuropathy and peripheral vascular disease disabilities of the lower extremities.  The establishment of service connection for additional disabilities as well as the increased ratings for others illustrates that the Veteran's overall disability picture worsened since the March 2012 examination.  
The evidence of record shows that the Veteran demonstrates severe peripheral neuropathy and peripheral vascular disease of each of his lower extremities to such an extent that he needs to utilize a wheelchair for locomotion.  The Board acknowledges that the March 2012 examiner found the Veteran's inability to move about without a wheelchair to be primarily self-imposed.  Nevertheless, a few years later the Veteran's service-connected disabilities are shown to have worsened.  Following this worsening, a VA examiner described the Veteran as being wheelchair bound, only ambulating to accomplish using the toilet and primarily accomplishing this by relying on upper body strength.  The Board notes that occasional ambulation to use the toilet does not prevent a finding that locomotion is precluded.  38 C.F.R. § 3.809(c).  Thus, the evidence weighs in favor of finding service-connected loss of use of both lower extremities, such as to preclude locomotion without the aid of a wheelchair.  As such, he meets the criteria for a special home adaptation grant set forth in 38 C.F.R. § 3.809.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a special home adaptation grant is warranted; and to that extent, the appeal is granted.

Having determined that the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing, the law precludes an award of a special home adaptation grant under 38 U.S.C.A. § 2102(b).  Thus, his special home adaptation claim must be denied as moot.

II. Automobile and/or Adaptive equipment

The Veteran, as indicated in his July 2015 statement, also claims entitlement to automobile and adaptive equipment or for adaptive equipment only because he needs an automobile that better facilitates his use of a wheelchair.

The Veteran's claim of entitlement to automobile and adaptive equipment or for adaptive equipment only has been pending since September 2009.  Effective September 19, 2013 and February 25, 2015, VA revised the criteria (under 38 C.F.R. § 3.808) for establishing entitlement to a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment.  78 Fed. Reg. 57487 (Sept. 19, 2013); 80 Fed. Reg. 10003 (Feb. 25, 2015).

Under the version of 38 C.F.R. § 3.809 in effect prior to September 19, 2013, entitlement to financial assistance in purchasing an automobile or other conveyance, the Veteran must have a service-connected disability which includes one of the following: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/2000 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; and (6) [(4) or (5) prior to the revisions of September 19, 2013 and February 25, 2015] for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2012).

Under the version of 38 C.F.R. § 3.808 which became effective on September 19, 2013, entitlement to financial assistance in purchasing an automobile or other conveyance may also be granted if there is a service-connected (4) severe burn injury: Deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 C.F.R. § 3.808 (2014).

Under the version of 38 C.F.R. § 3.808 which became effective on February 25, 2015 entitlement to financial assistance in purchasing an automobile or other conveyance may also be granted if there is service-connected (5) amyotrophic lateral sclerosis (ALS).  38 C.F.R. § 3.808 (2015).

The term "permanent loss of use," is not defined in 38 C.F.R. § 3.808, but the term "loss of use of a hand or foot" is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

As discussed in Part I, the Veteran is service connected for numerous conditions including peripheral neuropathy and peripheral vascular disease of both of his lower extremities.  As the Board has already found that the evidence weighs in favor of finding service-connected loss of use of both lower extremities, such as to preclude locomotion without the aid of a wheelchair, consistent with this, the Board finds service-connected loss of use of both feet.

While the September 2015 answered no to the question, due to the peripheral nerve conditions, is there functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, the Board is of the opinion the other evidence in the examination report shows a severe enough disability picture of the lower extremities that such is the case.  As noted in Part I, the VA examiner described the Veteran as "unable to support self or ambulate anymore.  Manages transfers from chair to toilet and back using primarily upper body strength.  During exam, unable to stand."  In another section of the examination report the examiner states the Veteran is "mostly chair and bedbound, very challenged with transfers or standing, requires assistance for transfers, difficulty in standing, wheelchair/bedbound."  Overall it was determined the Veteran appears wheelchair bound with some participation for transfers.  His ambulation is limited to bathroom trips only.  The upper extremities are fully functional but the lower extremities are weak, especially the left, which shows the most pronounced abnormalities on examination.  

The examiner's discussion was focused on the extremities overall but affording the Veteran the benefit of the doubt it is reasonable to consider the Veteran's feet functionally limited in a similar fashion to the lower extremities overall.  Additionally, also as discussed in Part I, while the March 2012 VA examiner described a much less severe disability picture, the Veteran's condition appears to have worsened by the time of the September 2015 examination.  As such, the September 2015 examination is a more accurate depiction of the current functional limitations of the Veteran's extremities.  Thus, the evidence weighs in favor of finding service-connected loss of use of both feet.  As such, he meets the criteria for an automobile and adaptive equipment or for adaptive equipment only in 38 C.F.R. § 3.808.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, an automobile and adaptive equipment or adaptive equipment only grant is warranted; and to that extent, the appeal is granted.


ORDER

Entitlement to specially adapted housing is granted. 

Entitlement to a special home adaptation grant is denied.

Entitlement to automobile and adaptive equipment or adaptive equipment only is granted.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


